Citation Nr: 0003598	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pulmonary condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty or active duty for training 
from March 1980 to June 1980, from September 1981 to February 
1982, and from December 1990 to January 1991.  There is some 
indication that she had additional active duty for training 
from May to September 1992.  Her appeal comes before the 
Board of Veterans' Appeals (Board) from a September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

At a Travel Board hearing held in December 1999, the veteran 
withdrew the issue of entitlement to a higher rate of pension 
from appellate status.  (See hearing transcript, page .2)

The veteran also indicated at the December 1999 Travel Board 
hearing that she has developed bone degeneration as the 
result of VA treatment.  It appears that she has raised a 
claim of entitlement to compensation for bone degeneration 
due to VA treatment under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  (See hearing transcript, pages 5-6.)  
This matter is referred to the RO for appropriate action. 


FINDING OF FACT

The record contains several letters from Eileen E. Davis, 
M.D., which relate the veteran's pulmonary condition to her 
period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon a preliminary review of the claims file, the Board finds 
that the veteran's claim of entitlement to service connection 
for a pulmonary condition is well grounded.  In other words, 
her claim is plausible and capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In this 
regard, the record contains several letters from Dr. Davis 
relating the veteran's current pulmonary condition to times 
during which she handled materials that were present in the 
Southwest Asian Theater of combat during the Persian Gulf 
War.  In a November 1995 letter, Dr. Davis reported that the 
veteran's pulmonary condition was normal prior to her active 
service.  In a February 1996 letter, Dr. Davis indicated that 
the veteran "developed asthma and COPD since working with 
Persian Gulf Desert Storm materials."  The veteran's severe 
asthmatic condition required many hospitalizations, Dr. Davis 
stated.  Moreover, Dr. Davis reported that the veteran's 
"condition [was] related to the Persian Gulf Desert Storm 
material exposure."  Considering these letters, the Board 
concludes that the veteran's claim is well grounded.


ORDER

The claim of entitlement to service connection for a 
pulmonary condition is well grounded.


REMAND

The Board notes at the outset that the precise dates of the 
veteran's active service, active duty for training, and 
inactive duty for training are not clear from the evidence in 
the claims file.  As the veteran testified at her December 
1999 Travel Board hearing that she was treated for asthma 
while on active duty in 1992, it is critical to clarify such 
dates and to obtain any additional service medical records 
that may be available.

The veteran asserts, in essence, that her lung disease began 
during service or as the result of some incident of active 
duty.  As the Board has found the claim well grounded, the VA 
has a duty to assist the veteran with her claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Although the veteran did 
not serve in the Southwest Asian Theater during the Persian 
Gulf War, she contends that her pulmonary condition 
originated as a result of handling Persian Gulf materials 
that were present in the Southwest Asian Theater of combat in 
her duties as a supply officer.  The claims file does not 
contain a medical opinion, other than those of Dr. Davis, to 
support this contention.  Because Dr. Davis did not give any 
explain as to the reasons on which she was basing her 
opinion, the Board concludes that there is still a question 
as to the etiological relationship between the veteran's 
pulmonary condition and her period of active service.  It is 
pertinent to note that, if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In view of the foregoing, this case must be REMANDED for the 
following development:

1.  The RO must contact the appropriate 
agencies for the purpose of determining 
all of the veteran's dates of active 
duty, active duty for training, and 
inactive duty for training, and to 
determine if any additional service 
medica records of the veteran are 
available. All documents that are 
obtained should then be associated with 
the claims file.

2.  The RO must ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers, who have 
provided treatment for any lung disease, 
before, during, and after service.  After 
obtaining the necessary authorization, 
the RO should request any records 
identified, which are not already in the 
claims file. 
3.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the etiology and extent of any 
lung disease that may be present, to 
include asthma and chronic obstructive 
lung disease. The examiner is also 
requested to review all pertinent medical 
records concerning the veteran's 
pulmonary condition that are associated 
with the claims file.  The physician 
should opine whether it is at least as 
likely as not that any pulmonary 
condition that is identified began during 
one of the veteran's periods of active 
duty or active duty for training, or 
whether it is causally linked to some 
incident of active duty or active duty 
for training, to include claimed handling 
of materials that were present in the 
Southwest Asian Theater of combat during 
the Persian Gulf War.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. 

4.  After completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
condition for a pulmonary condition.  If 
the denial is continued, both the veteran 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded the appropriate time in 
which to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is hereby notified that if she 
does not report to the VA examination, her claim may be 
denied.  



The veteran is free to submit any additional argument or 
evidence she desires to have considered in connection with 
her current appeal.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



